*495MEMORANDUM *
The district court granted Defendants’ motion to dismiss the complaint. We affirm with respect to the claim under the Americans with Disabilities Act, because the first amended complaint fails to allege that Plaintiff has a disability that substantially limits a major life activity.
However, viewing all allegations in the first amended complaint as true, and taking all inferences in favor of Plaintiff — as we must in this context, Enesco Corp. v. Price/Costco Inc., 146 F.3d 1083, 1085 (9th Cir.1998) — we conclude that the complaint can be understood to raise cognizable claims of religious discrimination and retaliation under Title VII. Those claims may or may not have merit, and they may or may not survive summary adjudication, but dismissal was premature. The dismissal of the pendent state law claim was premised on dismissal of all the federal claims, so that dismissal must be reversed as well.
AFFIRMED in part; REVERSED in part and REMANDED for further proceedings. Each party is to bear its own costs on appeal.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.